Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


Election/ Restriction

1.	Applicant election of Species I encompassing claims 1-4,6,8,10-11,14,19,22 for continued prosecution with traverse in the communication with the Office on 07/25/2022 is acknowledged. 
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
The traversal is on the ground(s) that the Examiner does  not give specific difference of the Species.
The Examiner respectfully disagrees  for example, Species II does not have the limitation  
--” performing, by the computing system, tissue scale modeling to predict a fourth impact of the agent on a tissue level model;
generating, by the computing system, an output indicating a likelihood that the agent induces the particular effect using the predicted first impact, second impact, third impact, and fourth impact of the agent. “--.
As discussed in the previous Office Action , there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.(pre-AIA ) or 35 U.S.C. 112(a) after AIA 
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected Species,

                                       Claim Rejections - 35 USC § 101

2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-4,6,8,10-11,14,19,22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and  2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and 
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) that have prong one and prong two analysis instead of just one step analysis.
With regard to (1), claim 1 recites a method of predicting agent induced effects in silico, the method comprising: 
performing, by a computing system including one or more processors, structure atomic scale modeling to predict a first impact of an agent on one or more ion channels;
performing, by the computing system, protein function scale modeling to predict a second impact of the agent on the one or more ion channels using agent concentration and agent diffusion rates and the first impact of the agent on the one or more ion channels;
performing, by the computing system, cellular scale modeling to determine a third impact of the agent on a cellular level model using the second impact of the agent on the one or more ion channels;
performing, by the computing system, tissue scale modeling to predict a fourth impact of the agent on a tissue level model;
generating, by the computing system, an output indicating a likelihood that the agent induces the particular effect using the predicted first impact, second impact, third impact, and fourth impact of the agent. 
Although Applicant claimed a method a thorough analysis of claim 1 is directed executing an abstract computer algorithm that programs by a computing system including one or more processors, structure atomic scale modeling to predict a first impact of an agent on one or more ion channels;
performing, by the computing system, protein function scale modeling to predict a second impact of the agent on the one or more ion channels using agent concentration and agent diffusion rates and the first impact of the agent on the one or more ion channels;
performing, by the computing system, cellular scale modeling to determine a third impact of the agent on a cellular level model using the second impact of the agent on the one or more ion channels;
performing, by the computing system, tissue scale modeling to predict a fourth impact of the agent on a tissue level model;
Note that abstract ideas, physical phenomena, and laws of nature are not eligible for patenting. (MPEP 2106) 
	Note that all the dependent claims  2-4,6,8,10-11,14,19,22 add nothing more than data collecting and data manipulations using well understood matrix calculus and probability statistics using a conventional computer system and computer algorithm of well understood conventional activity already engaged by the scientific community and the additional steps or limitations, as recited in claims 2-4,6,8,10-11,14,19,22, when viewed as whole, add nothing more than the judicial exception of and therefore the claims are ineligible.
	
4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

6.        Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790. 
 The Examiner can normally be reached on Monday-Friday 9.30 am to 6.30m pm US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897